—Order unanimously affirmed without costs. Memorandum: Patrick M. (petitioner) appeals from an order denying his application to veto the adoption of his child. Family Court properly assessed petitioner’s conduct during the six months prior to the child’s placement in denying the application because petitioner was unable to assume physical custody of the child (see, Matter of Raquel Marie X., 76 NY2d 387, 404, cert denied 498 US 984). The court also *908properly granted leave to amend the adoption petition (see, CPLR 3025 [b]). Finally, the delay caused by the birth mother’s having named a different father did not prejudice petitioner. In any event, petitioner received adequate notice of the adoption (see, Domestic Relations Law § 111-a [3], [4]). We have reviewed petitioner’s remaining contentions and conclude that they are without merit. (Appeal from Order of Monroe County Family Court, Parenti, J. — Adoption.) Present — Green, J. P., Wisner, Burns and Lawton, JJ.